Citation Nr: 0531362	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958; February 1959 to January 1963; July 1963 to 
April 1969; and October 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claims.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO, a 
transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  

The veteran asserts that he currently has a skin disorder and 
had prostate cancer related to his active service.  His 
service personnel records show that his military occupational 
specialty was as a pole lineman and an outside wire and 
antenna systems installation and maintenance supervisor.  He 
has stated that he was exposed to herbicides while on active 
duty in Alaska when directed to defoliate along communication 
lines in the summer of 1960.  In July 2002, the National 
Personnel Records Center (NPRC) indicated that there were no 
records of exposure to herbicides by the veteran.  Lay 
statements from fellow servicemen and from the Company 
Commander of the 505th Signal Company submitted by the 
veteran in May 2005 show that they corroborated that their 
unit was assigned to defoliate communication lines in Alaska 
with an unknown herbicidal agent.  A letter from the 
Department of the Army dated in June 2004 shows that efforts 
were being undertaken to unearth alleged buried drums which 
reportedly had contained the unknown herbicidal agent.  
However, a September 2004 news article indicates that this 
project was placed on hold.

On remand, the RO should request the assistance of the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), in obtaining morning reports, unit assignments 
and other verifying records for the 505th Signal Company of 
the Alaska Communications System from December 1956 to 
January 1963.  The RO should also contact the Department of 
the Army, Programs and Project Management Division, Civil 
Works Branch, at Elmendorf Air Force Base, Alaska; the U.S. 
Army Corps of Engineers; and the Alaska Department of 
Environmental Conservation and inquire as to the status of 
the efforts undertaken to unearth the alleged buried drums 
which had contained the unknown herbicidal agent, and the 
results elicited from any chemical testing associated 
thereto.

Finally, VA's duty also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2005).  Review of the veteran's 
service medical records shows that in July 1958, he was 
treated for macular lesions resembling nevi with vascular 
centers on the arm and chest.  He was referred to a 
dermatologist.  In August 1958, he was treated for chronic, 
generalized, diffuse folliculitis.  In June 1964, he was 
treated for a rash on the neck.  It was noted that he had 
follicular papullitis with some small pustules on the left 
side of the neck.  In September 1964, he was said to have 
persistent folliculitis of the face.  In August 1965, he 
reported with erythema on the soles, groin and buttocks.  The 
diagnosis was tinea pedis, cruris.  In March 1966, he was 
diagnosed with alopecia areata in the midline area of the 
scalp and beard.  In March 1967, he reported with jock itch 
and cruciate lesions on the left buttocks.  In July 1971, he 
was treated for a recurrent fungal infection of the left 
buttocks.  In March 1983, he reported a 20 year history of a 
rash on the left buttocks.  The assessment was probable 
fungal rash, mostly on the left buttock.  The veteran has not 
been given a current VA skin examination.  In view of the 
foregoing, an examination should be undertaken prior to 
appellate consideration, so that an opinion may be obtained 
as to the nature and etiology of any current skin disorder 
which may be found.

Accordingly, this claim is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify all medical care providers who 
have evaluated or treated him for 
prostate cancer and a skin disorder since 
his separation from service.  Obtain all 
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder, 
including any treatment records from 
Elmendorf Air Force Base dated from 1963 
to 1996.

2.  Contact USASCRUR and request all 
morning reports, unit assignments and 
other verifying records for the 505th 
Signal Company of the Alaska 
Communications System from December 1956 
to January 1963.

3.  Contact the Department of the Army, 
Programs and Project Management Division, 
Civil Works Branch, P.O. Box 6898, 
Elmendorf Air Force Base, Alaska, 99506-
6898, (907) 753-5559; the U.S. Army Corps 
of Engineers, (907) 753-5606; the Alaska 
Department of Environmental Conservation, 
Contaminated Sites Program, Department of 
Defense Oversight, 555 Cordova Street, 
Anchorage, Alaska 99501, (907) 269-7550; 
and any other appropriate source, and 
obtain a status report of efforts 
undertaken to unearth the alleged buried 
drums which contained the unknown 
herbicidal agent from 1960, and the 
results elicited from any chemical 
testing associated thereto.  Also, ask 
whether there is any evidence to suggest 
that herbicides were used to defoliate 
along communication lines from Sutton to 
Tok, Alaska, toward the Canadian border, 
and at Harding Lake, in the spring and 
summer of 1960.  

4.  Scheduled the veteran for a VA skin 
examination.  The examiner should be 
provided the claims folder prior to the 
examination, and should indicate in the 
examination report whether or not the 
claims folder was reviewed.  Any 
diagnostic tests and special studies 
should be accomplished, if deemed to be 
necessary by the examiner.

The examiner should be requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any skin 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
current skin disorder had its onset 
during active service or is related to 
any in-service disease or injury, 
including the in-service findings of skin 
problems.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

5.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


